Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
2.	Claims 16-23, 25-26, and 30-34 are all the claims.
3.	Claim 16 is amended and new Claims 33-34 are added in the Response of 9/16/2021.
4.	Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020.
5.	Applicant’s election without traverse of species for 1) a mutated derivative of cetuximab and trastuzumab, 2) trastuzumab combination of SEQ ID NOs: 2 and 11, and 3) cetuximab combination of SEQ ID NOs: 5 and 14 in the reply filed on 7/20/2020 is acknowledged.
6.	Claims 16-23, 25-26, and 31-34 are all the pending claims under examination.
7.	Applicants amendments to the claims raise new grounds for rejection. 

	Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 16-23, 25-26, and 31-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 16-23, 25-26, and 31-32 are indefinite for the limitation “a VH chain” and “a VL chain” in generic Claim 16 is withdrawn.
	Applicants amendment to replace “chain” with “domain” overcomes the rejection and brings the generic claim into consistency with the dependent claims drawn to VH domain and VL domain.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


9.	The provisional rejection of Claims 16-23, 25-26 and 31-32 (and 33-34) on the ground of nonstatutory double patenting as being unpatentable over claims 28, 32-33, 35-39 of copending Application No. 16/476,624 (reference application) is maintained. 
	Applicants allegation that the claims as amended are not obvious over the claims of the cited application, but that they would consider filing a terminal disclaimer to address this rejection once any claims are found allowable, is taken as a request to hold the provisional rejection in abeyance.
	The request is granted. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
10.	The rejection of Claims 16-23, 25-26, and 31-32 (and 33-34) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.	
Applicants allege  the claims and specification clearly disclose bispecific antibodies that bind to each of the disclosed antigens (see, for example, Examples 4-8). Applicants further note that several of the claims recite amino acid sequences that correspond to variants within the scope of the claims (see, for example, SEQ ID NOs: 20-32 as discussed at pages 26-30 and in which amino acids that can be substituted within the VL and VH sequences are disclosed.
Response to Arguments
	a) The bispecific antibodies of the invention comprising variant aspects to the corresponding parent cetuximab and parent trastuzumab VH/VL domains are the prototypes described in the working examples: Example 1 BiXAB-3486, -3489, -3732SS; and Example 2 BiXAB-E06528.
	In Example 5 only BiXAB-3489 and BiXAB-373SS are measured for affinity where both are compared to the parent forms.

    PNG
    media_image1.png
    462
    564
    media_image1.png
    Greyscale

	With respect to binding as demonstrated by data for the ADCC assay in Example 6, not all the inventive prototypes possess similar activity, in vitro. Here the BiXAB-373SS prototype is found to have the least activity. Accordingly, the disparity between binding (Example 5) and ADCC activity (Example 6) for a single inventive clone is indicative of the unpredictability of the vast genus of mutated bispecific antibodies alone.

    PNG
    media_image2.png
    939
    733
    media_image2.png
    Greyscale

The specification teaches that functional aspects for the prototypes are dissimilar and demonstrate the unpredictability of the mutations with respect to binding and ADCC mediated activity: 
    PNG
    media_image3.png
    393
    809
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    354
    805
    media_image4.png
    Greyscale


	The differences in amino acid sequences are what determine different specificities to different antigens, and thus the specification fails to disclose those variants that are capable of binding from those variants incapable of binding the corresponding target. Applicants is a wish to be in possession of myriad variant bispecific prototypes meeting the structure/function correlation without a showing by way of actual reduction to practice for a reasonable number of embodiments that any such species having said combinations of mutations would be operative in its specific binding.
	Even the claimed examples in Claims 17-18 and 22-23 are not identifiable or discernable as to which of the inventive species they correspond to, e.g., BiXAB-3486, -3489, -3732SS, or BiXAB-E06528. For each of the dependent claims, there is intra-claim variability as between the potential combinations of the separate elements that Applicants have not shown to bind specifically by way of structure/function correlation for the claimed bispecific antibody as a whole.

	b) Applicants allegation that the examples of variants on pp. 26-30 of the specification and incorporated into new Claims 33-34 are examples as sufficient proof of the invention is erroneous. The specification discloses neither representative species nor common structural features of the claimed mutated bispecific antibody genus to identify which mutated VH and VL domains from each of the cetuximab and trastuzumab features, would function as claimed. The claims cover an enormous number (millions of billions) of bispecific candidates, only a fraction of which satisfy the functional binding limitation for each of the given targets. The written description does not meet the written description requirement for this functional binding limitation and the mutated VH/VL domains are unpredictable since for any given bispecific antibody the binding ability depends on a variety of factors.
“A patent owner cannot show written description support by picking and choosing claim elements from different embodiments that are never linked together in the specification.” Flash-Control (Fed. Cir. 07/14/21) (non-precedential) (aff’g Summ. J. written description invalidity); Taylor (18-1048) (Fed. Cir. 04/03/2020) (non-precedential) (aff’g Summ. J. rejection in Sec. 145 action of claims combining features identified in Spec. but not described in combination with each other); Taylor (18-1070) (Fed. Cir. 04/03/20) (non-precedential) (same); Purdue Pharma (Fed. Cir. 06/13/17) (non-precedential) (aff’g PTAB written-description unpatentability determination in interference where claims combining features identified in Spec. but not described in combination with each other).
	The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 31 is indefinite for the limitation “(trastuzumab)”. It is unclear whether the parenthetical text is intended claim subject matter or exemplary. It is also unclear why one SEQ ID NO combination is supplemented with the term whilst the second SEQ ID NO combination is not supplemented by any text.
	b) Claim 34 is indefinite, unclear and ambiguous in its claim construction in reference to Claim 16. The identifying elements (a)-(d) do not correspond to elements (a)-(c) of generic Claim 16. The claimed elements for each of (a)-(d) is lacking a description of what feature in the bispecific antibody as whole those sequence modifications pertain (Ab1) or (Ab2).

Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643